Exhibit 10.5.1


MIDWESTONE FINANCIAL GROUP, INC.
SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
This Seventh Amendment to Second Amended and Restated Credit Agreement (herein,
the “Amendment”) is entered into as of June 30, 2007, between MidWestOne
Financial Group, Inc., an Iowa corporation (the “Borrower”), and Harris N.A.
(the “Bank”).
 
PRELIMINARY STATEMENTS
 
A.The Borrower and the Bank are parties to that certain Second Amended and
Restated Credit Agreement, dated as of November 30, 2003, as amended (the
“Credit Agreement”). All capitalized terms used herein without definition shall
have the same meanings herein as such terms have in the Credit Agreement.
 
B.The Borrower has requested that the Revolving Credit Commitment be reduced
from $9,000,000 to $5,000,000, that the Revolving Credit Termination Date be
extended to June 30, 2008, and that the Return on Assets covenant set forth in
Section 7.14 of the Credit Agreement be eliminated and a minimum Net Income
covenant be added in lieu thereof, and the Bank is willing to do so under the
terms and conditions set forth in this Amendment.
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.
AMENDMENTS.

 
Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
 
1.1. The amount of the Revolving Credit Commitment set forth in Section 1.1 of
the Credit Agreement (The Credit) shall be reduced to $5,000,000 and, in
furtherance thereof, the amount of “$9,000,000” appearing therein shall be
deleted and the amount “$5,000,000” shall be inserted in lieu therof.
 
1.2. The definition of “Revolving Credit Termination Date” set forth in Section
4 of the Credit Agreement (Definitions) shall be and hereby is amended and
restated in its entirety to read as follows:
 
“Revolving Credit Termination Date” means June 30, 2008, or such earlier date on
which the Revolving Credit Commitment is terminated in whole pursuant to Section
2.4, 8.2 or 8.3 hereof.
 
1.3. Section 7.14 of the Credit Agreement (Return on Assets) shall be deleted
and a new Section 7.14 (Minimum Net Income) shall be inserted in lieu thereof,
which shall read as follows:
 
Section 7.14. Minimum Net Income. As of the last day of each June and December
in each year (commencing June 30, 2007), the Borrower shall have Consolidated
Net Income of not less than $1,800,000 for the two (2) fiscal quarters then
ended.
 

--------------------------------------------------------------------------------


 
SECTION 2.
CONDITIONS PRECEDENT.

 
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
 
2.1.The Borrower and the Bank shall have executed and delivered this Amendment.
 
2.2.Legal matters incident to the execution and delivery of this Amendment shall
be satisfactory to the Bank and its counsel.
 
SECTION 3.
REPRESENTATIONS.

 
In order to induce the Bank to execute and deliver this Amendment, the Borrower
hereby represents to the Bank that as of the date hereof, after giving effect to
amendments set forth above, the representations and warranties set forth in
Section 5 of the Credit Agreement are and shall be and remain true and correct
(except that the representations contained in Section 5.5 shall be deemed to
refer to the most recent financial statements of the Borrower delivered to the
Bank) and the Borrower is in compliance with the terms and conditions of the
Credit Agreement and no Default or Event of Default exists under the Credit
Agreement or shall result after giving effect to this Amendment.
 
SECTION 4.
MISCELLANEOUS.

 
4.1.The Borrower heretofore executed and delivered to the Bank various
Collateral Documents. The Borrower hereby acknowledges and agrees that the Liens
created and provided for by the Collateral Documents continue to secure, among
other things, the Obligations arising under the Credit Agreement as amended
hereby; and the Collateral Documents and the rights and remedies of the Bank
thereunder, the obligations of the Borrower thereunder, and the Liens created
and provided for thereunder remain in full force and effect and shall not be
affected, impaired or discharged hereby. Nothing herein contained shall in any
manner affect or impair the priority of the liens and security interests created
and provided for by the Collateral Documents as to the indebtedness which would
be secured thereby prior to giving effect to this Amendment.
 
4.2.Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms. Reference to
this specific Amendment need not be made in the Credit Agreement, the Notes, or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Credit Agreement, any reference in any of such items to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.
 
4.3.The Borrower agrees to pay on demand all costs and expenses of or incurred
by the Bank in connection with the negotiation, preparation, execution and
delivery of this Amendment, including the fees and expenses of counsel for the
Bank.
 
4.4.This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof. This Amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of Illinois.


--------------------------------------------------------------------------------

 
 
This Seventh Amendment to Second Amended and Restated Credit Agreement is
entered into as of the date and year first above written.
 

       

MIDWESTONE FINANCIAL GROUP, INC.
 
   
   
  By   /s/ David A. Meinert  

--------------------------------------------------------------------------------

Name David A. Meinert
Title EVP & CFO

 
Accepted and agreed to.

 
HARRIS N.A.
      By   /s/ Robert Bomben  

--------------------------------------------------------------------------------

Name Robert Bomben
Title Director

 

--------------------------------------------------------------------------------

